Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 04/02/2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 2, each of lines 3, 4, and 5, which recite “said main material forming channel” should read “said at least one main material forming channel” for improved consistency.
In claim 6, lines 2-4, “a channel height of said main material forming channel increases toward said second region in said transition region” should read “a channel height of said main material forming channel in said transition region increases toward said second region” for improved clarity.
In claim 9, each of lines 1-2, 4, 6, which recite “another first region” should read “third region” for improved clarity.
In claim 13, line 2, “wherein said at least one main material forming channel has a first main material forming channel and a second main material forming channel” should read “wherein said at least one main material forming channel comprises a first main material forming channel and a second main material forming channel” for improved clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 4-5 recite "said auxiliary material is stacked on at least a part of said at least one main material with regard to a width direction thereof".  It is unclear what the relationship is between the stacking and the width direction, rendering the claim indefinite. Is the stacking of the two materials performed in a width direction, along a width direction, etc?  For the purpose of examination, claim 1, lines 4-5, read on "said auxiliary material is stacked on at least a part of said at least one main material along a width direction thereof".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. Dependent claims fall herewith.
Each of claim 2, line 2, claim 4, line 2, and claim 5, line 2, recite "said merging section has a first region and a second region in the width direction".  It is unclear whether the first region is in the width direction or not, rendering the claim indefinite. For the purpose of examination, each of these recitations read on "said merging section has a first region in the width direction and a second region in the width direction".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 2, lines 5-6, recite "a combined channel height of a channel height of said main material forming channel and a channel height of said auxiliary material forming channel in said first region".  It is unclear if the recited channel height of said main material forming channel is in said first region, rendering the claim indefinite.  For the purpose of examination, claim 2, lines 5-6, read on "a combined channel height of a channel height of said main material forming channel in said first region and a channel height of said auxiliary material forming channel in said first region ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 3, lines 2-3, recite "the combined channel height of said channel height of said main material forming channel and the channel height of said auxiliary material forming channel in said first region".  It is unclear if the recited channel height of said main material forming channel is in said first 
Claim 5, lines 6-7, recite "a combined channel height of a channel height of said main material forming channel and a channel height of said auxiliary material forming channel in said first region".  It is unclear if the recited channel height of said main material forming channel is in said first region, rendering the claim indefinite.  For the purpose of examination, claim 5, lines 6-7, read on "a combined channel height of a channel height of said main material forming channel in said first region and a channel height of said auxiliary material forming channel in said first region ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim 5, lines 8-10, recite "a combined channel height of a channel height of said main material forming channel and a channel height of said auxiliary material forming channel in said second region".  It is unclear if the recited channel height of said main material forming channel is in said second region, rendering the claim indefinite.  For the purpose of examination, claim 5, lines 8-10, read on "a combined channel height of a channel height of said main material forming channel in said second region and a channel height of said auxiliary material forming channel in said second region".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
  Claim 8, lines 2-3 recite "said first region is positioned at one end of said merging section with regard to the width direction".  It is unclear what the relationship is between the one end of the merging section and the width direction, rendering the claim indefinite.  For the purpose of examination, claim 8, lines 2-3, read on "said first region is positioned at one end of said merging section in the width direction".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. Dependent claims fall herewith.
  Claim 9, lines 2-3, recite "positioned at another end of said merging section with regard to the width direction".  It is unclear what the relationship is between the positioning and the width direction, rendering the claim indefinite.  For the purpose of examination, claim 9, lines 2-3, read on "positioned at 
  Claim 9, lines 5-6, recite "a combined channel height of a channel height of said main material forming channel and a channel height of said auxiliary material forming channel in said another first region".  It is unclear if the recited channel height of said main material forming channel is in said another first region (ie. said third region per claim objection above), rendering the claim indefinite.  For the purpose of examination, claim 9, lines 5-6, read on "a combined channel height of a channel height of said main material forming channel in said third region and a channel height of said auxiliary material forming channel in said third region".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim 9, line 7, recites "a channel height of said second region".  It is unclear whether the channel height recited is the same as the channel height of said second region recited in parent claim 2, rendering the claim indefinite. For the purpose of examination, claim 9, line 7, reads on "the channel height of said second region".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 3 that “the channel height of said auxiliary material forming channel in said first region is 80-100% of said channel height of said second region” is partially outside the scope of the parent claim 2, which requires that “a combined channel height of a channel height of said main material forming channel in said first region and a channel height of said auxiliary material forming channel in said first region is substantially equal to a channel height of said second region”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim Interpretation
Claims 2 and 4 have been interpreted using the broadest reasonable interpretation in view of the instant disclosure, in particular Figs. 2, 9, 10C, 10D, and para. 0010.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido (JP 2009029104A, with text citations to attached Derwent abstract).
Regarding claim 1, Kido teaches a feed block (15 in Figs. 1-4) that feeds a laminated molten resin to a die (per Derwent abstract where 10 in Fig. 1 is a die), wherein said laminated molten resin has at least one main material that consists of a molten resin in a shape of a plate or a sheet (main material flowing along channel 31) and an auxiliary material that consists of a molten resin in a shape of a plate or a sheet (auxiliary material flowing along channel 32), wherein said auxiliary material is stacked on at least a part of said at least one main material along a width direction thereof (as shown in Figs. 3-4 where width direction is into the plane of the figure in Figs. 3-4 and is shown by axis label W in the perspective view of Fig. 2), the feed block comprising: 
at least one main material forming channel that allows a molten resin to flow therethrough in order to form said main material into a shape of a plate or a sheet (channel 31); 

a merging section that forms said laminated molten resin (section 35 in Figs. 2-4) wherein said at least one main material forming channel and said auxiliary material forming channel merge at said merging section (as shown in Figs. 2-4) and 
a channel for said laminated molten resin that is located downstream of said merging section (channel 36 in Figs. 2-4) and that feeds said laminated molten resin to said die (as shown in Figs. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kido, as applied to claim 1 above, in view of Kegasawa ‘517 (US PG Pub 2001/0005517).
Regarding claim 5, Kido teaches said merging section has a first region in the width direction (as shown in Fig. 2 the merging section has a first region in the width direction closer to the origin of the STW coordinate system, for example) and a second region in the width direction (region further away from the coordinate system axis and near the center of the feedblock in Fig. 2, for example), 
said auxiliary material forming channel merges with said main material forming channel at said first and second regions (as shown in Fig. 2), and 
a combined channel height of a channel height of said main material forming channel in said first region and a channel height of said auxiliary material forming channel in said first region is equal to a combined channel height of a channel height of said main material forming channel in said second region and a channel height of said auxiliary material forming channel in said second region (as implicitly shown in Fig. 2).
Kido does not explicitly teach a channel height of said auxiliary material forming channel in said first region is higher than a channel height of said auxiliary material forming channel in said second region.
However, Kegasawa ‘517 teaches an apparatus for lamination of molten resins (Figs. 1-6) wherein a channel height (referred to as passage clearance in Fig. 4) of a material forming channel in a first region (first region referred to as passage end near the origin in Fig. 4) is higher than a channel height of said material forming channel in a second region (as shown in Fig. 4 wherein the second region is referred to as the passage center).
In view of the teachings of Kegasawa ‘517, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kido’s feedblock with the channel height configuration of Kegasawa ‘517 to predictably obtain variation in resin layer thicknesses for the two materials along the width of the laminate. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kido, as applied to claim 1 above, in view of Kegasawa ‘108 (US PG Pub 2003/0193108).
Regarding claim 11, Kido does not teach these features.
However, Kegasawa ‘108 teaches a feedblock for lamination of molten resins wherein the feedblock (Fig. 5) comprises a housing having an internal space (housing 32), and a channel forming 
Kegasawa ‘108 teaches that a removable channel forming block allows for quick and efficient changes to the layer arrangement (para. 0002).
In view of the teachings of Kegasawa ‘108, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kido’s feedblock to utilize a removable channel forming block and related components to predictably provide the benefit cited above.
Regarding claim 12, Kido and Kegasawa ‘108 do not explicitly teach this feature.
However, the courts have held that making attached components separable is a prima facie obvious modification.  See MPEP § 2144.04.V.C and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Thus, in view of the above consideration, it would have been obvious to one of ordinary skill in the art to modify the channel forming block of Kegasawa ‘108 so that it consists of a plurality of separable channel forming elements corresponding to different portions of the channel forming block to conveniently allow for replacement or cleaning of different portions of the channel forming block as needed and/or at different times.
Regarding claim 13, Kido teaches wherein said at least one main material forming channel comprises a first main material forming channel (31 in Figs. 2-4) and a second main material forming channel (33 in Figs. 2-4), 
wherein said auxiliary material forming channel is located between said first main material forming channel and said second main material forming channel (as shown in Figs. 2-4),
said channel forming block includes first to fourth channel forming elements (channels walls in Fig. 2, represented as cross-hatched regions in Figs. 3-4) that extend radially from said merging section as viewed in the width direction (as shown in Figs. 2-4) wherein said first main material forming channel is formed between said first channel forming element and said second channel forming element, said auxiliary material forming channel is formed between said second channel forming element and said third 
Allowable Subject Matter
Claims 2-4 and 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Regarding claim 2, the prior art of record does not teach, suggest, or render obvious a feed block that feeds a laminated molten resin to a die comprising:
	at least one main material forming channel that allows a molten resin to flow therethrough in order to form said main material into a shape of a plate or a sheet; 
	an auxiliary material forming channel that allows a molten resin to flow therethrough in order to form said auxiliary material into a shape of a plate or a sheet; 
a merging section that forms said laminated molten resin wherein said at least one main material forming channel and said auxiliary material forming channel merge at said merging section, and 
wherein said merging section has a first region in the width direction and a second region in the width direction, and
said auxiliary material forming channel merges with said main material forming channel at said first region and said second region only consists of said main material forming channel, wherein a combined channel height of a channel height of said main material forming channel in said first region and a channel height of said auxiliary material forming channel in said first region is substantially equal to a channel height of said second region,
in combination with the other limitations in the claim.
Regarding claim 4, the prior art of record does not teach, suggest, or render obvious a feed block that feeds a laminated molten resin to a die comprising:
	at least one main material forming channel that allows a molten resin to flow therethrough in order to form said main material into a shape of a plate or a sheet; 
	an auxiliary material forming channel that allows a molten resin to flow therethrough in order to form said auxiliary material into a shape of a plate or a sheet; 

wherein said merging section has a first region and a second region in the width direction, and 
said auxiliary material forming channel merges with said main material forming channel at said first region and said second region only consists of said main material forming channel, wherein a flow velocity of said laminated molten resin in said channel for said laminated molten resin is substantially constant in a width direction of said laminated molten resin,
in combination with the other limitations in the claim.
Kido, WO 2006/048956 (on IDS filed 03/01/2019), Kegasawa ‘108, Kegasawa ‘517 are considered the closest prior art of record.  However, none of these references teaches, suggests, or renders obvious the combination of features listed above for claims 2 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JIMMY R SMITH JR./Examiner, Art Unit 1745